Title: To George Washington from Henry Bouquet, 27 June 1758
From: Bouquet, Henry
To: Washington, George



Sir
Camp at Reas Town [Pa.], 27th June 1758

I hope this Letter will find you Safely arrived at Fort CumberLand; as Soon as you are Settled in your Camp, I beg you will begin to cut the Waggon Road to open the Communication between us.
I have ordered Nichols the Pilot to blaze the Road in going, and to Stay wth you.
His Escort may rest one day or two, then come back again.
I have wrote to Col. Byrd to engage the Indians to cover you in your march. I need not recomand you to keep always Strong flanking Parties besides, as you are perfectly acquainted wth the dangers of a Sudden attacq.
We have not discovered yet any trac or appearance of Ennemis, but we expect to be harrassed as Soon as they know our position.
Mr Walker has not engaged I hear to Supply you for more than a fortnight after your arrival, and it will be necessary therefore that we join here as Soon as possible.
You will be pleased to provide for the Safety of the Fort, in leaving a Sufficient Garrison, wth Provisions and ammunition. I think the Maryland Troops could be lefft untill we have further orders from the General.
As I allow no other Pay than one Jill of Rum a day here for common Work as Roads & Intrenchments, I beg you will give the Same allowance to your men.
I shall be extremely glad to See you Soon and am wth great Regard Sir Your most obedt & most hble Servant

Henry Bouquet

